Citation Nr: 0730382	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1996.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision.  The Board 
remanded the case in August 2006 in order to fully comply 
with VA's duty to notify the appellant.  The RO sent the 
veteran a letter later that month complying with all elements 
of the duty to notify as well as a supplemental statement of 
the case in May 2007 which included the entire language of 
38 C.F.R. § 3.159.  In so doing, the RO fully complied with 
the directives of the remand and the case may be adjudicated 
at this time.


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
left ankle.

2.  The veteran does not have hemorrhoids at the present 
time.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability that 
was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 

2.  The veteran does not have hemorrhoids that were incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for her; and 
4) the need to send the RO any additional evidence that 
pertains to her claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued an incomplete notification 
letter in November 2002.  This defective notice has been 
cured by being followed by untimely but complete notification 
in a August 2006 letter and a supplemental statement of the 
case containing the entire language of 38 C.F.R. § 3.159.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and conducted VA 
examinations regarding each of the veterans' claimed 
disabilities.  There does not appear to be any other 
evidence, VA or private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of her 
claims at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that she has both a left ankle disability 
and hemorrhoids that are related to his active duty service.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306. To establish service connection, there must be: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain cases, lay evidence of in-service occurrence 
of a disease or injury; and 3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records do indicate complaints 
of leg pain and painful joints as well as a 1995 diagnosis 
and treatment for hemorrhoids.  However, the veteran has 
submitted no evidence of a current diagnosis of either a left 
ankle disability or hemorrhoids.

The veteran underwent VA examinations in March 2003 to 
determine if the veteran had either disability and, if so, 
the etiology of any diagnosed disability.  The veteran's 
March 2003 VA examination report of the examination 
concerning her joints includes a diagnosis noting a history 
of a left ankle sprain but indicated that no residuals of 
such a disability were present at the time of the 
examination.  Additionally, the veteran's March 2003 VA 
examination concerning hemorrhoids noted no bleeding, normal 
sphincter control, no leakage, and concluded with a notation 
of hemorrhoids being diagnosed and treated in 1995 but stated 
that there were none present at the time of the examination.

As no medical evidence of record indicates that the veteran 
currently has either a left ankle disability or hemorrhoids, 
and a valid claim cannot be made without a current diagnosis 
of a disability, the veteran's claims must be denied.  
Despite the veteran's contentions that she currently suffers 
from both disabilities, there is no medical evidence 
suggesting such diagnoses.  While the veteran may sincerely 
believe that she has a left ankle disability and hemorrhoids, 
as a lay person, she is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Since there can be no valid 
claim in the absence of competent medical evidence of present 
disability and there is no medical evidence in the claims 
folder suggesting a diagnosis of the veteran as currently 
having either disability, the veteran's claim for service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


